Earl Warren: -- continue your argument.
Carl W. Belcher: Thank you, Mr. Chief Justice. Before the recess, I was just concluding the coverage of certain statistics and I would just like to add to that, that these figures are available to the Court from independent means, that is from the annual reports of the Administrative Office of the Federal Courts, also from the annual report of the Attorney General would give an appraisal to this problem and in addition, the brief in the Lurk case in the last term do contain these very particular figures that I have referred to, the 60 figure of being granted to the District Court to 43 in the Court of Appeals and those figures. Now this petitioner, of course, was denied forma pauperis for the Court of Appeals. But the issues in this case are not to be found in the granted column as opposed to the denied column because many of the cases in which the Court of Appeals initially considers under the processes here do eventually go on to become cases in which oral argument is granted so that there is a difference to be made in just a column choice.
Charles E. Whittaker: Mr. Belcher.
Carl W. Belcher: Yes, Your Honor?
Charles E. Whittaker: May I ask, what if (Inaudible)
Carl W. Belcher: The answer is he would have had oral argument and nothing else.
John M. Harlan II: Then how was the procedure here different (Inaudible)
Carl W. Belcher: The procedure here is substantially the same as it was in the Lurk case as I know it. In the Lurk case, there was no --
John M. Harlan II: Is there any difference?
Carl W. Belcher: No difference that I could care to point to at this time.
John M. Harlan II: Well, is there -- the Lurk case, decided in what (Inaudible) --
Carl W. Belcher: If the Lurk decides that question and -- my argument on this procedure is no longer valid.
John M. Harlan II: (Inaudible)
Carl W. Belcher: As we understand the Lurk case, there were new issues presented to this Court which had not been presented to the Court of Appeals. The Court of Appeals considered the judge that presided at the trial is a judge. The issues raised in this Court were in terms of the Court of Custom and Patents Appeals as a court and it was on the basis of those new issues. As I understand it, the Lurk decision was rendered and it was basically a decision that that new question which had been injected in the case in this Court should first be considered by the Court of Appeals. So that in the Government's view, the Lurk case in no way passed upon the questions which are involved here. And indeed, to support that proposition is noteworthy, I believe that it is the same day, Your Honor, that the Lurk case was decided in a way that I suggested it was, certiorari was granted in this case, and I suggest that the Court would not have granted certiorari in this case if it felt that the Lurk case, the decision at the same day was dispositive for the issue which I'm espousing here. So that I believe the issue is still here before the Court --
John M. Harlan II: (Inaudible)
Carl W. Belcher: Well, I make the assumption, Your Honor, that the Court would not do a useless thing of having this case come off for oral argument.
John M. Harlan II: In the Lurk case, as a fact, the (Inaudible) consideration of the Court of Appeals (Inaudible)
Carl W. Belcher: That's correct.
John M. Harlan II: (Inaudible)
Carl W. Belcher: And it's sent back -- the difference is, Your Honor, it sent back a bigger issue -- a different issue really.
John M. Harlan II: Yes, for some instance (Inaudible)
Carl W. Belcher: That's correct.
John M. Harlan II: (Inaudible)
Carl W. Belcher: And for my purposes, it's not worthy that when the Court of Appeals got this new issue, Court of Appeals did allow forma pauperis in that case and they did come off for oral argument, I believe, before all nine judges of the Court of Appeals, sending it back, so that --
Charles E. Whittaker: (Inaudible)
Carl W. Belcher: -- it was considered.
Charles E. Whittaker: (Inaudible)
Carl W. Belcher: The procedure in Lurk was briefed and I believe argued by counsel in Lurk, but at almost, the outset of the consideration by the court in the Lurk case, we were confronted with this proposition that there was entirely new issue being presented for the first time to you, and that new issue had not been presented to the Court of Appeals. As I understand the Lurk opinion, it is to the effect that that new -- new issue first presented here should be considered by the Court of Appeals, and that was the purpose on the remand.
Charles E. Whittaker: (Inaudible)
Carl W. Belcher: We do have as a fifth issue of -- of merit. We do have the claim that the trial judge failed to instruct the jury properly. That issue was not raised first in the Court of Appeals.
Hugo L. Black: But you're not suggesting, are you, (Inaudible) you wouldn't suggest that we refrain from passing on the -- whether the points that argued were frivolous in order to send this additional point back to --
Carl W. Belcher: No, Your Honor, I would suggest that all these issues can be considered by the Court here and be found to be frivolous as the Government suggests that they are -- that procedure can be fully reviewed and sustained. The matter -- the matter of select --
Earl Warren: Mr. Belcher, may I trouble just one -- once more about the procedure. In the Court of Appeals, do -- do these hearings such as petitioner got in this case come up on the regular calendar, and that -- do they have the -- the same priorities and -- and the same procedures that the cases on appeal have?
Carl W. Belcher: They have exactly the same procedures. They do come up on a calendar. It's a calendar which is called amongst the attorneys, the motions calendar in the sense that it comes up distinctive from the oral argument calendar and this calendar, for these cases, is considered by the court in chambers without oral argument in it. As a result of this mechanical distinction being made, and because of the efficiency built into the processes, the actual results in the Court of Appeals are altered more expeditious in this kind of case than they are in a regular appeal.
Earl Warren: In other -- in other words, when a man filed a petition such as this, he gets a hearing and the decision as quickly as -- as a person would on the appeal calendar --
Carl W. Belcher: He does. He does and often it is quicker, more -- more efficient. Indeed that's the principal reason for this -- this system, is its efficiency, its enabled to handle a greater number of petitions and cases in a more expeditious way. Now, as a matter of selecting cases for review, if Your Honors have noticed, some cases do not go through this review that the Court -- this particular case did. The matter of deciding which cases will get the review by the transcript of proceedings is the heart of the issues in this case, and that process is best identified and understood by the record in this case. As I suggested to Mr. Justice Whittaker earlier, the record is entirely here every pleadings of note that was filed in the Court of Appeals is put forth in a sequence here in this record. And on page 1 of the record is the prisoner's own pre se petition for forma pauperis, and it's a well-done petition. It's much better than the normal petition. On the basis of that petition at record page 5, the Court of Appeals without waiting for the time to elapse for the Government to oppose the prisoner's petition, did appoint him counsel, Mr. Boskey was appointed by the order appearing on page 5. As a result of his appointment, Mr. Boskey prepared a petition in support of the memorandum and support of the petition which begins on page 5 and which continues on, for some 20 of these record pages to record page 27. And as I've suggested to the Court earlier, he was given a full opportunity to discuss the issues which were involved. Record page 27 is the conclusion of the memorandum by Mr. Boskey and this conclusion I think is in support of the process which eventually followed. And he concludes and I quote, “In the foregoing presentation, it's a substantial question to which appeared to exist on appeal so far as such a matter can be assessed in the absence of a transcript, but there may be various other substantial questions disclosed for the transcript. Also, the transcript may well lead to a somewhat different evaluation” and he proceeds to say that different evaluation may result to the benefit of his client. Implicit in the statement I would add is also the contrary to the effect that that evaluation might react contrary to his client. And this is the basic proposition to the system that we're discussing, which is that criminal cases do have their roots so deeply embedded in the patch of the case as distinct from distinguishing cases, Presslor cases and that sort thing, the question of whether the facts support the legal arguments are so altered, determinative of the processes and issues, determined indeed whether or not this particular process, the review by transcript, as I term it, is a valid process or not a valid process, because that is the rock bottom of the consideration here. Passing onto this record though, to show that full and complete consideration was given to this matter by the court, after Mr. Boskey's statement was filed, the Government on page 31, filed a very short document in which it conceded that the transcript was needed, but the concession was limited in it's purport to one of the three issues which Mr. Boskey raised. Government in effect said that the indictment is not a valid issue that the disqualification of Judge Holtzoff is not a valid issue, but the matter of (Inaudible) and admissibility were his testimony is something that we do need to look at the transcript and suggested that the entitlement to an appeal be based rock bottom on what that transcript showed on that one issue, and suggested that Mr. Boskey after he received the transcript should again present a memorandum to the court based on that transcript of proceedings, having received it. Mr. Boskey came back in the next several pages in which he talks about delay in the judicial process and suggests amongst other things that his client was entitled, as of the moment, to go to oral argument with his case despite the contention that the back record might well show to the contrary. He also complained, of course, that he should not have to come forward at that point with the transcript himself. Now the order of the Court of Appeals is note worthy. It grants a transcript and in that sense it complies at least in part with the rule of the Ellis case, but the Court of Appeals ordered, which appears on page 34, is a response to this situation which it was confronted with. It did not ask Mr. Boskey to come forward for the transcript. Instead, it said to the Government, “You come forward with your transcript -- with your memorandum based on the transcript.” Now, as I construe these proceedings, terminology is not there, but in effect, the Government was put to burden of showing cause in its next move after the transcript, showing cause based on that transcript why this case should not go to oral argument, and that of course is exactly what the Government proceeded to do. But this one order, insignificant though it appears on its face, this order, on page 34 of the record which grants a transcript is the beginning and indeed the heart of this process which is challenged by my opponent. He says, “Instead of getting only a transcript, I should've gotten forma pauperis which allowed me immediately to proceed to the in rem result of oral argument” and that which he did not want to have his case reviewed in the light of the transcript. He wanted and instead to go into a posture where the implicit order of forma pauperis would put him in a position, put it in a route where it might not be looked at any further until the turn -- time of oral argument and he wanted his case in that position where it would not be looked at any further until the time of oral argument. One other fact, I think, is significant about this order on page 34 that appears on its face, the final disposition in this case was a split decision of three judges in the sense that Judge Bazelon did note his dissent, no opinion but he noted this dissent. The same panel that ultimately decided this case had entered this order. This order which is at the heart of the process here in question is a unanimous order. There is no dissent.
Earl Warren: How did you get another panel to decide that? As I understand it, there was a split decision on whether he was entitled to appeal?
Carl W. Belcher: In forma pauperis?
Earl Warren: Yes, and then you say there was another panel to that?
Carl W. Belcher: No, I'm speaking about the same panel which had acted at this earlier stage. At later stage, there was a split but at the earlier stage --
Earl Warren: Yes.
Carl W. Belcher: -- which is the heart of the screening review -- transcript review process.
Earl Warren: Yes, I see.
Carl W. Belcher: This was a unanimous panel and there was no split decision.
Felix Frankfurter: Is there -- is there any light you would know as to whether, after they pass on motion in rem it comes to the final decree or judgment, the final judgment. The judge who would vote -- who had voted to grant the petition to take the appeal just acquiescence in the judgment when the note is -- is (Inaudible) judgment. I'm asking what they practice.
Carl W. Belcher: The practice is that they can do either two things. Simply note --
Felix Frankfurter: Not can't -- not what they can do. I want to know what in fact is being done in this district.
Carl W. Belcher: In fact, they are doing it two ways. They simply note their dissent or they are at liberty to. And it's not unusual that there is a printed opinion at -- in the nature of a dissent which is attached to such an order.
Felix Frankfurter: Yes, but my next -- my question is, when it comes to the formal final judgment that Judge Bazelon note that he dissented in the formal decree, in the formal judgment which is the judicial (Inaudible) of the review.
Carl W. Belcher: He does. He does note his dissent at that time --
Felix Frankfurter: That time, he doesn't (Inaudible), is that it?
Carl W. Belcher: Well, in this particular case, he did but not always, does he?
Felix Frankfurter: I thought it's just --
Carl W. Belcher: In this particular case, that he did.
Felix Frankfurter: I guess I'm confusing you by my obscurity. I thought you've told us that he noted his dissent in the denial from the motion to grant -- to take the appeal. He would have granted the motion.
Carl W. Belcher: That is correct.
Felix Frankfurter: I thought you told us when it came to the entry of the judgment on that disposition, he did not.
Carl W. Belcher: He did. At the entry of judgment, he did not -- had not at this earlier stage when the transcript was granted. In other words, Judge Bazelon was in agreement with the process which is here in question. He agreed to it. He did not dissent from that process -- the process being a transcript review process. He agreed that this case was a case of such nature and such facts. The issue was raised where such that it indeed should go to a screening consideration by the Court based on the transcript itself.
Felix Frankfurter: Oh, well, I misunderstood.
Carl W. Belcher: He did agree to that.
Felix Frankfurter: (Inaudible)
Carl W. Belcher: He did agree.
Earl Warren: Mr. Belcher, I was wondering if in this case instead of -- of denying the appeal they had -- had granted it would the same panel automatically hear the appeal or -- or would have then go on some other calendars subject to -- to assignment to -- to any panel.
Carl W. Belcher: It would go on the oral argument calendar and that would be to reassign it to entirely new panel depending on the judges assigned at the given time.
Earl Warren: So the work that had been done between counsel and the -- and the Court on this special proceeding would probably be of no avail because it would go to another conference and he would have to -- counsel would have to write briefs and and argue again to the -- to the Court.
Carl W. Belcher: Well, the record is certainly there, and any illumination of the issues, the question on authority, all of that would be there in the record and would be useful, I'm sure, for the Court to have regardless to the fact that they -- one or all of the judges in the case were new, the case would be epitomized in such a way that a judge could understand it in a ready fashion.
Earl Warren: Well, is epitomized the same as any other appeal then, wouldn't it be?
Carl W. Belcher: Well, the basic spade work would have been done by this process. In the regular appeal coming on for not having gone through this process, the spade work would have to be done initially.
Earl Warren: Oh I see. But so far as the time and the court is concerned and the (Inaudible) of the court, it would be just as costly to the Government to have this appeal after this hearing as it would in an ordinary case.
Carl W. Belcher: In terms of dollars and cents, the money -- the bulk of the money as was suggested earlier has been spent because that's involved in the preparation of the court reporter's transcript. But what is not considered in that evaluation is the time of the court, the time, for instance, of the oral argument such as we're having here, the matter that you do have court-appointed counsel, and you do have to give at least some differences to having them available for oral argument. The system here is based upon a -- chambers -- in chamber's consideration of things which can be efficiently organized and the cases can be considered in a -- in a way which is more susceptible to handling the volume of petitions in cases which they do have in the District of Columbia.
Potter Stewart: The very point that Mr. Bazelon makes is that you don't have this (Inaudible) efficient streamline procedure in the case of appellants who can afford to pay the fee.
Carl W. Belcher: The difference is, in the nature of cases and it's in the nature of a judicial decision based on those cases. Some of the indigent cases that Mr. Boskey talks about don't go through this process. It depends upon the nature of the issues which are raised and the appraisal of those issues by the judges. The judges seeing some issues and say that they're not dependent on transcript and they -- they may not probably be shown frivolous on -- on the basis of transcript and immediately set over for the oral argument calendar in passing that way. In other cases, the court looking at the issues based upon the advocacy of counsel can say that these issues look as if they may well be disposed off in -- in the reading of the transcript and it's on the basis of a judicial decision in a particular case as to what the probabilities are as to a need for oral argument and a need for consideration of the case through counsel's oral -- orally arguing the case that a decision --
Speaker: (Inaudible)
Carl W. Belcher: -- is made. That's correct. That's exactly the system. The only thing in this -- well, that -- that's correct. I'll stop there.
Earl Warren: Then if they take -- if they come to this Court on -- on certiorari, what is open to us to decide?
Carl W. Belcher: The full case is open, Your Honor, because from here -- have only gone part way in this process, from here on in, it's based on the transcript that counsel does take an advocate's view, the Government takes a contrary view and the decision is made which is exactly the same decision as this Court or the Court of Appeals or any court makes when it passes on motion to affirm, dismiss, or to reverse or any kind of summary motion, all of which are provided for in -- in this Court's rules and in every court's rules.
Earl Warren: And they write -- write opinions in these matters?
Carl W. Belcher: They on occasion do write very likely opinions in forma pauperis cases.
Earl Warren: Normally?
Carl W. Belcher: In a normal case, it's certainly not as great a volume of opinions in this type of work as there are in the other kind of work. The issues are different.
Earl Warren: Can this Court know all of the issues that this Court has passed on and -- and how they have passed on?
Carl W. Belcher: It can indeed. It can know because counsel and the Government by the adversary process have come to grips on each of these issues in a way which is as meaningful as any case whether it was orally argued or not, because if a case is orally argued in the Court of Appeals, there's no court reporter present. It's not taken down in the stenographic fashion. It does not add to an understanding of the record. Each and every court has to come back and look at the record, the same type of record which is here in this case. What the position of the advocates was in the court and what the decision was in the court in response to those. And this record is a meaningful record in that sense. counsel for the Government came back in response to the order of the court, which as I have suggested, was in a nature of a show cause processes and did attempt to show cause in two pages while these issues in this particular case based upon the transcript of proceedings which everyone had before them were not issues of a substantial merit, that the record transcript of proceedings had indeed cast a new light on them as counsel have previously forecasted it might. And in response to the Government's two pages, Mr. Boskey came back himself and said in a document, which begins on page 40 and goes for some 23 pages in this printed record and on these printed pages, what his issues were, how he took a different view of this transcript. Now, for my purposes I must point out that on record page 40 is this concession that I appointed to, because my opponent has referred to it several times and he says on record page 40, these last document filed, accordingly the documents are now at hand for an adjudication of this appeal on it's merits in the same manner as if petitioner were an appellant not indigent. He asked for this summary process in these terms and repeated in later phrase (Inaudible) later time.
John M. Harlan II: Where is that?
Carl W. Belcher: Record page 40, near the bottom.
Earl Warren: Mr. Belcher, I'm afraid we've taking too much time on procedure. I wonder – I wonder if you could get now or soon through the questions to whether -- whether this Aaren -- the issue on the Aaren testimony is frivolous or not.
Carl W. Belcher: Yes, Your Honor. I'll be glad to come to that issue immediately. The Artis' testimony in the first trial was sworn testimony and it was taken under oath. Artis was physically unable to appear in the second trial. At the second trial, counsel took a position --
Earl Warren: What was the reason for it? Was he mentally incapacited -- incapacitated he had a deteriorated --
Carl W. Belcher: He was certainly physically incapacitated and the – the jury was told that his medical history did show the mental picture also. The jury was told that fact in connection with the presentation of this argument.
Earl Warren: Was he schizophrenic?
Carl W. Belcher: Schizophrenic condition. Now, the counsel's position at the trial level was I believe different than it is here. At the trial level, he did not want Artis' testimony to come in at all. And as I understand him now, he -- he's not making the same argument. He's not saying that Artis' first testimony should not come in because of its merits or demerits. They say in perhaps in a total record of the case, considering many and factors that they should not come in, but that's not the argument he advanced in -- in the trial. The trial was he said is a pure and simple direct proposition of law. Artis' testimony should not come in because I don't have the opportunity of giving it the second go around cross-examination and the District Court says, “The cases are against you” and indeed they are. The Mattox case in this Court is directly against that proposition and counsel doesn't really argue against the Mattox case at this time. Now, the second reason which was offered in a trial level for rejection of Artis' testimony was the fact that this document, which I have in my hand and which on record page 22, was now in counsel's position. And it's signed twice as counsel said by Artis. Now, the proposition advanced at the trial level, as distinct from here, was that because of this document, Artis' sworn testimony at first trail should not come in, the earlier testimony should not come in. As I understand his argument now, his main argument is to the effect well, the first trial testimony should come in but this document also come in.
Earl Warren: But he did offer that document?
Carl W. Belcher: He offered this document in this way, he said to the Court, “I have here a document which is signed by Artis” and the Court in effect said, “Where did you get it?” And he said, “Well, I'm not sure how I got it. I've found it in the records and files which I got from one of the several attorneys which had represented this petitioner on an earlier trial -- in the earlier trial, or earlier proceedings, but I don't know which file it was. I don't know which attorney gave it to me, but I have found it here.” Now, this was about the sum and total of the statements made by counsel. Now the -- the initial decision by Judge Holtzoff was to the effect that, “Well, if it's written up in Artis' handwriting and if it is a valid document and all, I'll let them both go in, I'll let the sworn testimony before the jury in the first trial. I'll let your document go in to the evidence also.” But, later on, Judge Holtzoff, in actually looking at the document, found that it was -- number one and that no continuity was shown for the document. It just suddenly appeared, so to speak. Some question but at least it could have perhaps been shown whether Artis signed it or not, but it's not a dated document. No tab appears on it. It could well have been, we suggest, and have in our brief, that this document was signed by Artis before Artis' trial in the first testimony in the first trial, so that his testimony represents the latest and the best. And if it were indeed in the files of one of the other counsel's, it perhaps could have been used if they had saw fit to do so to impeach and discredit Artis in the first trial.
Charles E. Whittaker: (Inaudible) as a matter of law, that kind of a statement would be admissible.
Carl W. Belcher: Your Honor, I --
Charles E. Whittaker: I can see how it would be a ground for a motion to continue the case to give an opportunity to take this man's deposition where both sides would have an opportunity to examine it. But could it be, assuming even that it's later than his original testimony on the first trial, could it be competent as a matter of law?
Carl W. Belcher: That's exactly the position that the Government takes here, that under no circumstances could it be admitted and this is a -- the impediment in the argument of counsel. He relies on the dissent in the Mattox case and the Mattox case says that it has to be a valid and proper document and this doesn't qualify even under the dissent because --
Charles E. Whittaker: -- because if that were competent, then all one would have to do to render incompetent, prior trial testimony would be to get a statement of the witness (Inaudible)
Carl W. Belcher: That's exactly right, Your Honor and that's a -- basic position of the Government that this document ought to have something to back it up, something to support this thing. So that the mere fact that a signature appears on something that's not even holographic, it doesn't entitle to weight -- actually a weight given to such documents or not. The Will case, the mere fact of signature, for instance, does not qualify it on the Federal shop book rule. It doesn't qualify under any system that I know for the admission of evidence. So that the document as such is -- is first of, not admissible on its own weight, but even if it is admissible on its own weight, it certainly doesn't have end run result that counsel contended for in the trial court as distinct from here, which his contention be to exclude the sworn testimony of Artis in the first trial. Even if it goes to the first, it doesn't go to the second and the second and latter which was the barring of Artis' testimony in the first trial was what counsel sought in the first trial. And that matter was disclosed by the transcript of proceedings and as I say, this is an example in support of the transcript review process which is the main issue I think in this case, a look at the transcript of proceedings and not a very hard look. It doesn't take very long to ascertain the fact that counsel, when he said to the Court, number one, he want to put up -- to exclude Artis' sworn testimony in the first trial, but counsel immediately at the -- almost the outset of his introduction, he said to the court, “I can't vouch for this document or in effect said that I can't vouch for it because I don't know where it came from. I don't know how I got it. I just -- I can't say anything about it except that it's here and scrolled on it in two places are -- what appears to be or at least what might be the signature of Artis.” Now, those matters appeared from almost a cursory reading from the transcript of proceedings. And this, I think, is a point and a strong point that does support this preliminary screening by a look at the transcript and that's the system or the process or the -- the way in which the Court of Appeals for the District of Columbia does attempt to handle its volume of cases.
John M. Harlan II: Going back to your first position, is this the fair statement of what it is that -- we should look at this as if the Court of Appeals at the final submission of this matter on the briefs had said, “Motion for leave to appeal in forma pauperis granted in view of the extensive briefing that this case has received we find that oral argument as unnecessary and therefore the case need be docketed, the appeal is dismissed or the appeal is affirmed.”
Carl W. Belcher: That's exactly right Your Honor.
John M. Harlan II: That's the essence?
Carl W. Belcher: That's exactly the essence of it and one may wonder or why isn't the order of the Court of Appeals, as Your Honor phrased it, rather than being in terms of a “denial of forma pauperis.”
Felix Frankfurter: Well, now I suppose -- suppose now on suppose this is sent back, suppose Mr. Boskey prevailed and sent back to the Court of Appeals and that for all I know, (Inaudible) may have taken down Mr. Justice Harlan question which he just put to you as a part of elucidation, I'd better assume that the judges of the Court of Appeals as they unlikely read, when I say (Inaudible) and say, “Well, let's wait to deal with it in the future”, and the only remedy open to this Court would be say -- would be to say that Court of Appeals is evasive about that. And they must have a full dress further argument, further briefs (Inaudible) etcetera, unlike what this Court does in dealing with ICC and other cases on jurisdictional statement and disposing of it on the jurisdictional statement, is that right? Did I make a correct analysis of what is likely to happen, or it may happen I mean?
Carl W. Belcher: Your Honor, I think what is likely to happen upon seeing the --
Felix Frankfurter: It's all on the assumption, all in the assumption that I followed what you've said, that you say in effect, yes to the question that Justice Harlan put you --
Carl W. Belcher: Your Honor, I --
Felix Frankfurter: -- namely, that the Court of Appeals had in fact canvassed this ground and in taking this formula disposable.
Carl W. Belcher: Your Honor, I think the result of -- the knowledge of this question would be that -- it would be said that the problem is being understood because the Court of Appeals in endeavoring to give weight to this statute of Congress, Section 1950 has felt that it must -- in giving weight to that statute and yet following the Ellis case and earlier cases, later cases, merged those two propositions together so that the order which it enters is in terms of the denial forma pauperis, rather that summary affirm or summery reversal as counsel asked for in this case. It's -- it's the middle ground and it's caused and compelled by the statute.
Felix Frankfurter: But you indicated early in your argument that the Court of Appeals has been responsive to this Court's opinion in Ellis.
Carl W. Belcher: It has indeed.
Felix Frankfurter: Therefore, I wish you would tell us, what if -- what its conception was before Ellis and what you concede to be its conception now after Ellis?
Carl W. Belcher: If Your Honor please, the problem that Ellis was presenting was whether or not clearly frivolous would have the affect of -- of clogging its calendars, putting such burden on it that it could not handle it. This system that we've been discussing is the response to Ellis. Thank you, Your Honor.
Earl Warren: I'd like -- I'd like to ask one more -- one more question Mr. Belcher. I'm interested in – in this Aaren's testimony to this extent. The -- the authority that the prosecution has to read the testimony of witness at a former -- former trial is an exception to the general -- general rule, and I just wonder if there are no circumstances, where there is no way of testing the credibility of the witness at the second trial, if counsel didn't have a right to have the judge, who was the same judge trying the -- the second case to insert in the record the same comments concerning the credibility of the witness that he made at the first trial. Now at the first trial, Judge Holtzoff said that, he called it very confusing so forth and then he ended up saying that no jury or no judge would convict any man on the testimony of Aaren and in the second trial, we have just a testimony of Aaren but no such comment by the judge and no opportunity on the part of the defendant to attack the credibility of Aaren. Do you think that it's frivolous for -- for a defendant to insist on a review that question?
Carl W. Belcher: Your Honor insofar as the -- the question deemed simply with the statements of the judge, I point that in this case the -- the best thing that counsel could hope for or would want in this direction would be the cross-examination of Artis in the first trial because this is the rock bottom of the foundation from which the -- the judge's statement flowed and if there are proper statements, then the same response would flow from any reading or hearing of that testimony.
Earl Warren: But Mr. Belcher --
Carl W. Belcher: And -- and in that cross examination --
Earl Warren: Yes -- we'll, you go ahead finish please --
Carl W. Belcher: Now that cross-examination did come in, the jury heard it linked, all of it.
Earl Warren: Yes.
Carl W. Belcher: So that I would say that, if the -- if the remark is something that should be told to the jury, the jury would have had the exactly the same reaction from having heard the testimony itself, the cross-examination, and it did in the prosecution.
Earl Warren: But -- but Mr. Belcher, the judge have the right to view the witness on the stand. He did view the witness on the stand saw the manner in which he testified, his attitude, and so forth and having seen that, he -- he said to the jury in that first case, that no jury or no judge would ever convict a man on the testimony of -- of this fellow. Now, it may not -- if -- his -- his judgments might not have been formed by the precise words that the man used in answering the questions, it might have been used by his demeanor or his attitude and the various other things that can come into consideration, none of which, none of which the defendant could probe on the second trial and here you have a man who -- who has deteriorated since the first trial to such an extent that he's in a mental -- mental hospital and do you think it frivolous for the defendant to raise that on his appeal?
Carl W. Belcher: Your Honor, I do think it's frivolous and my reasons and I concede, Your Honor, does have a very valid point that coming from the judge or at least someone who has seen the personal appearance of the witness does make a difference, but they have both here. On page 39 -- 139 of this record, is the trans -- is a testimony and statements of one who did see this witness testify and the person -- the witness who testified before the jury and described it is the attorney for this petitioner in the first trial. The attorney's name is Mr. Deats, Mr. Deats is testifying and he goes at some length to describe what type of witness, and what type of the individual Artis was. Now --
Earl Warren: He is an attorney for the defendant?
Carl W. Belcher: Attorney for this defendant as I recall in the first -- first trial, but he's testimony only goes to the -- to the effect of what type of witness Artis was. What is his personal appearance was? And Mr. Deats goes at some length that he -- he certainly crystallizes it on page 139, and Justice Clearway as clear way as Judge Holtzoff did in the first trial and Mr. Deats' crystallization is this, “I couldn't honestly say that I believed Artis -- I wouldn't believe Artis under any circumstances.” Now that --
Earl Warren: But he's the attorney for the defendant?
Carl W. Belcher: He -- he is the attorney --
Earl Warren: You can hardly -- you can hardly equate that to -- to an observation by the judge, could you?
Carl W. Belcher: Your Honor the observation for the judge comes in which supports this proposition, I think, is the equivalent, it's not the same, but it's the equivalent, when the judge and the -- and instruction to the jury in the second trial says that all accomplices, and Artis is one, “You should scream with care and caution.” And when a judge in instructing the jury this is not comment -- as correlate (Inaudible) amongst other facts and matters that occurred during the course of trial, this is the supreme moment, as far as the jury is concerned here in the judge and when in that moment, and the judges -- the court -- the jury rather in all of them are giving all of their attention to the judge and the judge says, “A fellow like Artis who is an accomplice, you should look out with care and caution.”
Earl Warren: But he also follows that with another instruction which is peculiar -- somewhat peculiar to the District of Columbia in which he says that they may if they believe the accomplices convicted defendant without any corroboration whatsoever.
Carl W. Belcher: Your Honor, he certainly does follow it. I -- I would only take exception with the word “peculiar” because I think counsel in arguing that point in his brief points out in a footnote that each and every numbered Circuit, and he goes to Circuit number one, Second Circuit, Third Circuit and right on down through the Tenth Circuit, as I'm understanding from he's own footnote and in petitioner's own brief, is to the effect that every Circuit comes to the same conclusion. The judge certainly followed with the comment, the only thing I can say is that every Circuit without exception as I know is following that -- that situation.
Earl Warren: Very well. Mr. Boskey.
Bennett Boskey: Mr. Chief Justice to take the last point first, this Court many times has commented on the difficulty of seeing something from a cold record. Now, in a criminal case, when you read the cold testimony from a prior trial to the jury, all those difficulties are present. This judge had been present in the courtroom. This judge had seen the demeanor of the witness. This judge had formed an impression very unfavorable to the witness and that -- that it's highly prejudicial to this petitioner that the judge's impression not be given to the jury if this testimony was to be admitted at all.
Charles E. Whittaker: Let's see if I understand, is that to say that a judge who was trying a case the second time is under a duty when testimony of the witness is being read on the second trial, is under a duty to give to the jury his impression of the witness who had testified in the former trial?
Bennett Boskey: Mr. Justice Whittaker, it depends, I think, on the circumstances of the case. In this case, where the judge was the same, where safeguards were essential to protect the right of confrontation, where the hallmarks of lying was so apparent and untrustworthy, where the judge had formed such a fixed impression from the first trial, he fell short of his duty and not condemning that impression to the jury. Now, it's conceivable than onto other circumstances, in other cases where these facts aren't present, one might reach a different result. But that isn't this case. This is a most compelling case.
Felix Frankfurter: Mr. Boskey the rule that invoke quite rightly that it's one thing to have trial, a like trial, it's another thing to get it and see to cover this subject, brown paper book, that's (Inaudible) because what -- what it amounts to is very often -- because I'm concerned in the criminal fields in most of time, things have blown up all out of perspective in relation to the live proceeding, concentrated, and give the significance and color and eloquence, and form, that this entitles him to undercut everything else to (Inaudible).
Bennett Boskey: Well, Mr. Justice Frankfurter, I'm not answerable for what happens in other criminal proceeding --
Felix Frankfurter: I know your not, but this case.
Bennett Boskey: -- and other criminal fields. This is not such a case and the burden of my argument has been that this is not such a case. Mr. Justice --
Tom C. Clark: (Inaudible)
Bennett Boskey: One -- one of them he did not make to the jury. Mr. Belcher, I think too willingly exceeded to Chief Justice's statement on that point. The one in which he said at the first trial, “I wouldn't send, no judge would send this man to the penitentiary on the basis this testimony was not the statement made to the jury.” The statement he made to the jury at the first trial was that the witness was confused on the witness stand. Neither statement would he make the jury in this trial even though expressly by counsel and even though in this far the specific said references of the transcript of the first trial where he had made the remarks were brought to his attention. There was nothing inadvertent about this. It was expressly brought to his attention.
Tom C. Clark: (Inaudible)
Bennett Boskey: Yes.
Earl Warren: When was the other statement made, Mr. Boskey?
Bennett Boskey: It was made in a --
Earl Warren: In what connection?
Bennett Boskey: It was made in connection with a colloquy with counsel when I think the judge was trying to speed up the trial of the first case a little. He thought it was going slowly and he was trying to find out how much the Government was really going to rely on in Artis' testimony in the first trial.
Earl Warren: It was going in the course of the trial?
Bennett Boskey: Oh yes.
Earl Warren: -- the statement of counsel?
Bennett Boskey: In the course of the trial after he have heard the witness.
Earl Warren: Yes.
Bennett Boskey: Because he was trying to move the trial on and it's in the record, there isn't any question that he said.
Tom C. Clark: (Inaudible)
Bennett Boskey: The other within his instruction to the jury at the case trial.
Tom C. Clark: (Inaudible)
Bennett Boskey: Yes.
Felix Frankfurter: How much leeway do you think it's proper for us or perhaps is unwise -- I don't regard those judge as my model of (Inaudible), even an unwise judge telling the jury his impression so long as he doesn't confine them or encourage them.
Bennett Boskey: I think a considerable leeway and I think also --
Felix Frankfurter: We and the federal courts, I know what state rule is.
Bennett Boskey: I think a considerable leeway that in the circumstances in this case, he had a very special kind problem that doesn't arise very often about the unavailable witness. So he -- he personally knew he is not a good witness. And he didn't do a thing to protect the defendant's rights here even tough repeatedly asked. Oh I see my time has expired.
Earl Warren: Do you have -- do you have one more statement to make that to -- to --
Bennett Boskey: I have one more thing I did want to say.
Earl Warren: You may -- you may raise --
Bennett Boskey: The point question was raise, I think, during Mr. Belcher's argument concerning whether all these are questions of local law and I would say in response for that that most of them are not questions of local law at all. If you look at the table of contents of this brief, you'll see that the grand jury points are not points of the local law at all. The evidence points are largely points not of local law with some, I would admit, had mixture of local law. But at the same time, they stem out of decisions of this Court, which I think have gotten the law of -- on the wrong track. The Mattox -- old Mattox's decision in 156 U.S. which Mr. Belcher I think in response to Justice Whittaker's decision said the Government supports that decision. The fact is the Government doesn't say a word in its brief in support of that decision. And if that's the Government position, it hasn't given the Court the slightest help on why there's any rationality on that. And in my brief, I said that the dissent of the Mattox case is correct. I say that furthermore that the Uniform Rules of Evidence bears out on that the -- which had been approved by the National Conference and Commissioners on Uniform State Laws by the American Bar Association and by the American Law Institute. And specifically Mr. Justice Whittaker, in answer to the question you have raised, why under what circumstances this document could have been admissible anyway. Rule 65 of the Uniform Rules of Evidence cited in reply brief is clear and explicit. It's dealing with exceptions to the hearsay rule and first trial testimony is such an exception. And it says, “Evidence of the statements or other conduct by a declarant inconsistent, with a statement received in that evidence under exception to Rule 63, is admissible for the purpose of discrediting the declarant though he had no opportunity to deny or explain such inconsistent statement” and it says this is the modern rule in the comment accompanied.
Charles E. Whittaker: Do you think that's applicable to this situation for (Inaudible) simply ex parte, awkward for receiving evidence a signed statement to impeach the testimony given in a former trial?
Bennett Boskey: I think it is clearly applicable that if they wanted to go ahead with the FBI check of the handwriting, counsel give them every opportunity to had any other effort in one -- have wanted to make any other effort to check the source of the statement it could easily have been done, but that was cut off because four times, Judge Holtzoff said, “I won't admit it.”
John M. Harlan II: I'd like to ask you one more question if I may Mr. Chief Justice's permission?
Earl Warren: You may.
John M. Harlan II: Assuming you have been advised by the Court of Appeals that they were treating this application in a way the Government says that they affect (Inaudible), apart from any protest that you might have had that you are being deprived with that course of procedure of oral argument, was there anything more that you would have wished to submit to the Court of Appeals in the way of briefs or authorities than what you had submitted?
Bennett Boskey: Yes, I would have wanted to submit an argument more on the merits on the grand jury point where I have said in my memorandum several times that it was clear, I had a substantial question that the development of it could have wait the argument on the merits and the briefs on the merit.
John M. Harlan II: That was stated in your memorandum?
Bennett Boskey: Yes and there were the things I would have wanted to do. Mr. Belcher said counsel had come to grips on all the points. The Government never dealt with two of these points in the Court of Appeals. The corroboration point came up afterwards. It was in my memorandum to which the Government never filed a reply. The Government and the Court of Appeals never dealt with the point relating to views or comments by the prosecutor.
Earl Warren: Mr. Boskey, may -- may I ask you and just to briefly recapitulate, if you will, the things that a defendant in the position of your petitioner here has been deprived of by reason of the fact that he didn't have a -- an appeal granted to him.
Bennett Boskey: I shall be glad to, Mr. Chief Justice. First, he's been deprived of an opportunity to designate a record which would be on orderly record on appeal. You can't do that until you get an order allowing you to appeal in forma pauperis because the District Court won't receive your designation and send the record up to the Court of Appeals. Now, does that matter or doesn't? There are some cases where you have a very simple record, it won't matter. The Government says in the footnote what doesn't matter because the Court of Appeals goes and gets the record anyway. Well, I've seen some of the records they get, I don't what they do with them, but there are bundles of papers. They are full of subpoenas and other irrelevant documents. There's been no effort made at that stage to sort them out, designate them, and put before the Court of Appeals where they ought to be there, that's just the beginning. Second, we were deprived, as we made clear of the full briefing on the merits. Now, it's true there are two preliminary memorandums here, neither was to be conclusive, neither involves the development of these points as they should have been developed in the full brief on the merits, although steps were made in that direction. I might say, if counsels feel that they are under a burden to write full brief at a preliminary stage it seems to me a very difficult burden to impose on counsels and directly contrary to what Ellis says which is the no preliminary showing of merits required. Third, we were deprived of full oral argument in the Court of Appeals and in fact we were deprived all oral argument in the Court of Appeals. This motion, as I think it's now become quite customary in the Court of Appeals, was not put on the argument calendar. So we never had our argument on the Court of Appeals. We never came to grips with the judges who were passing on the case. We didn't know how they where looking at the documents. What was on their minds? What kind of a case we can make to it? Fourth, we were deprived an adjudication on the merits in the Court of Appeals. We don't know what the Court of Appeals decided. We don't know what they considered. We don't how they considered it. We don't know whether they considered it in concert or singling. That is not the treatment which have (Inaudible) appeal gets in the Court of Appeals, and that's what we are entitled to. So that if after all of that and we had that kind of treatment on the merits, we then wanted to file a petition for certiorari. This Court then wouldn't have had any difficulty knowing what the Court of Appeals had and hadn't done.
Earl Warren: Thank you.